Citation Nr: 1702526	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-28 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease and cardiomyopathy.  


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from February 1969 to February 1972.  He is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appeal was certified to the Board by the RO in Chicago, Illinois.  

The September 2012 statement of the case addressed service connection for ischemic heart disease and service connection for hypertension as secondary to posttraumatic stress disorder (PTSD).  In his subsequent VA Form 9, the Veteran indicated he was only appealing the issue of ischemic heart disease.  Therefore, the issue of service connection for hypertension has not been perfected for appeal and is not for consideration.  

In March 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript from this hearing has been associated with the claims file.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1. The Veteran's cardiomyopathy is not a type of ischemic heart disease, and the Veteran does not have a current diagnosis of ischemic heart disease.

2. The Veteran's diagnosis of cardiomyopathy is etiologically related to alcohol abuse.

3. The Veteran is not currently service-connected for an acquired psychiatric disorder or any alcohol abuse related to such a disorder.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a heart disorder to include ischemic heart disease and cardiomyopathy have not been met.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a January 2011 letter satisfied VA's duty to notify the Veteran of the elements of his claim on appeal.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, relevant Social Security Administration (SSA) records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  As detailed by the record, the Veteran has been provided VA examinations and etiology opinions in connection with the claim on appeal including a December 2010 VA examination, and an April 2016 supplemental opinion addressing a January 2016 VA examination.  After a review of each of the aforementioned examination reports, the Board finds that collectively, these examinations were based on a thorough review of the claims file, a detailed medical history, and provide adequate supporting rationale for etiology opinions.  In so finding, the Board acknowledges that there is an inconsistency between one of the notations contained in the January 2016 VA examination and the medical conclusions December 2010 VA examination report.  However, the April 2016 VA supplemental opinion was requested to specifically address this discrepancy.  The requested opinion was provided by a chief of surgery, and that opinion is supported by adequate rationale, including a review of the claims file and the Veteran's post-service treatment records.  Accordingly, the Board finds that the December 2010 and April 2016 VA examination reports collectively provide an adequate basis on which to adjudicate the Veteran's claim.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the appeal was remanded in August 2015 for additional development to include the collection of relevant outstanding VA treatment records and to adjudicate an intertwined service connection claim for an acquired psychiatric disorder.  The RO was directed to notify the Veteran of its decision with regard to service connection for an acquired psychiatric disorder, and to inform the Veteran of his appellate rights with regard to that appeal.  A review of the claims file reveals that the Veteran was notified of the RO's decision on March 3, 2016, and as of this date, has declined to appeal that decision; the Veteran's representative submitted a statement resting the Veteran's appeal on the merits of the record in May 2016.  Additionally, a review of the record reveals that the remand directive with regard to the procurement of VA treatment records has been completed, as detailed in the above discussion of the duty to assist.  Accordingly, the Board finds that VA has substantially complied with all previous remand directives relevant to this appeal.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the March 2015 hearing focused on the elements necessary to substantiate the Veteran's claim, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See id.; see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist pursuant to Bryant.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).


II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection for Herbicide Claims

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253(1999).  Secondary service connection may be established for a nonservice-connected disability which is proximately caused or permanently aggravated by a service-connected disability.  38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, the Board notes that compensation shall not be paid if a disability is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301.  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99; 64 Fed. Reg. 52375 (1999); Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The exception, as explained in Allen v. Principi, is when a disability like alcohol abuse is secondary to an already service-connected disability.  237 F.3d 1368, 1377 (Fed. Cir. 2001).  

As for the Veteran's herbicide exposure claim, there are specific presumptions available to veterans who have served in the Republic of Vietnam within a statutorily designated timeframe and seek to establish service connection on the basis of herbicide exposure.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period starting on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  VA has interpreted the term "service in Vietnam" and related regulations to mean that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict to be found presumptively exposed to herbicides.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116 (a)(1) (West 2014); 38 C.F.R. § 3.307 (a)(6).

Reviewing the evidence in this case, the Board acknowledges the Veteran served in Vietnam and that ischemic heart disease is presumptively associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  However, a December 2010 VA medical opinion, stated that a diagnosis of ischemic heart disease was not warranted and that the Veteran had alcoholic cardiomyopathy, which is not considered a type of ischemic heart disease.  This is consistent with VA post-service treatment records, including cardiology records, which consistently characterize the Veteran's cardiomyopathy as non-ischemic and related to alcohol abuse.  For example, an April 2016 cardiology clinic notes a history of non-ischemic cardiomyopathy since 2007, and a January 2008 cardiologist note discusses stress test results that ruled out ischemia and indicates that given the Veteran's clinical history of alcohol abuse, the most stress test results were most likely due to alcoholic cardiomyopathy.  Prior to this, an August 2007 chest X-ray indicated prominent cardiomegaly suspicious for cardiomyopathy, which led to the Veteran's referral to cardiology to rule out ischemic heart disease and coronary artery disease, the results of which are discussed above.  No other history of any other type of heart disease is documented in the Veteran's post-service treatment records.

However the Board does note that the Veteran's SSA records reflect the issuance of disability benefits to the Veteran in February 2008 predicated on "chronic ischemic heart disease."  Additionally, the January 2016 VA examination, indicates that the Veteran's cardiomyopathy is ischemic in nature.  However, a review of the case analysis completed by a doctor that underlies the February 2008 SSA decision explains that the Veteran has cardiomyopathy, "probably due to a combination of hypertensive heart disease and alcohol," and the characterization of the Veteran's cardiomyopathy contained in the January 2016 VA examination cuts against all of the Veteran's post-service treatment records, including detailed cardiology records.  Furthermore, the author of the January 2016 VA examination also identified Agent Orange as one of the two etiologies for the Veteran's condition, also contrary to the Veteran's detailed medical history of alcoholic cardiomyopathy.  The April 2016 supplemental opinion addressed the discrepancies between the January 2016 VA examination and the December 2010 VA examination report, and was based on a complete review of the claims file, which includes the above discussed SSA records.  The April 2016 VA examiner who provided the supplemental opinion stated that he found "NO evidence in the Veteran's claims file to suggest that he had [ischemic heart disease/coronary artery disease]" and that the Veteran's "cardiomyopathy is secondary to chronic alcohol use."  This conclusion, like the December 2010 VA examination report is consistent with the Veteran's post-service treatment records from 2007 onwards, including his cardiology records.  As such, the Board finds that the December 2010 and April 2016 supplemental opinion provided in this case constitute the most probative evidence with regard to the etiology of the Veteran's cardiomyopathy and lack of ischemic heart disease.  Accordingly, although the Veteran has a diagnosed heart disorder, and has raised a theory of entitlement based on in-service herbicide exposure, because the Veteran's heart disorder is not ischemic in nature, and there is significant and consistent medical evidence documenting that his cardiomyopathy is secondary to documented alcohol abuse, service connection cannot be granted on this basis.  38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.309 (2016).

As for the secondary theory of service connection relating the Veteran's alcohol abuse beginning during active duty service due to an acquired psychiatric disorder raised by the Veteran at March 2015 hearing, the Board notes that as discussed above, the AOJ adjudicated entitlement to service connection for an acquired psychiatric disorder in February 2016, denying the claim.  The Veteran was informed of this decision by a notification letter dated March 3, 2016 and informed of his appellate rights with regard to that decision.  As of this date, he has not filed an appeal, and as discussed above, a statement submitted by the Veteran's representative in May 2016 did not challenge the February 2016 rating decision.  Accordingly, because the Veteran is not service connected for an acquired psychiatric disorder and this decision has not been appealed, he cannot be service connected for alcoholic cardiomyopathy.  Accordingly, the Board finds that entitlement to service connection for a heart disorder is not warranted here. 
38 U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.309, 3.310 (2016).



ORDER

Entitlement to service connection for a heart disorder to include ischemic heart disease and cardiomyopathy is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


